Citation Nr: 1446764	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-15 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1986 to June 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not related to service.

2.  The Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1131 (2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1131 (2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus, resulting from exposure to loud noises as a motor transport operator while in the Army.  Such duties are consistent with exposure to noise, and accordingly, the Board concedes in-service noise exposure.  

The Veteran's December 1985 military entrance examination contains the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
5
0
0
3
LEFT
5
5
0
0
3

Post-service treatment records associated with the claims file show that the Veteran first complained of symptoms of hearing loss and tinnitus in November 2009, when he filed his claim for disability benefits.  At that time, he acknowledged that he had not been treated for either hearing loss or tinnitus.  

The Veteran was afforded a VA audiology examination in July 2010, which revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
10
10
20
25
16
LEFT
10
10
20
25
16

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The audiologist noted that the Veteran had normal hearing in both ears.

The Veteran submitted a private audiology report and medical opinion, dated in May 2012, which revealed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
20
35
23
LEFT
15
20
25
40
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  The audiologist noted that the Veteran's hearing was within normal limits at the July 2010 VA examination, and that it worsened as a civilian.  Based on a review of the July 2010 rating decision, configuration of hearing loss, and onset of tinnitus, the audiologist opined that it was more likely than not that the Veteran's hearing loss and tinnitus were related to his military noise exposure.

The Veteran was afforded another VA audiology examination in July 2012.  Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
20
20
19
LEFT
15
20
20
20
19

The audiologist determined that speech recognition testing was not appropriate for the Veteran, due to language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of pure tone average and speech recognitions scores inappropriate.  The audiologist noted that neither the Veteran's hearing loss nor tinnitus impact ordinary conditions of his daily life, including the ability to work. Finally, the audiologist concluded that the Veteran's hearing was normal in both ears.

As to the relationship between the Veteran's hearing loss and in-service noise exposure, the July 2012 audiologist concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  In support of his conclusion, the audiologist noted that she had reviewed the Veteran's claim file and appeal document.  The audiologist further noted that when the Veteran's July 2010 VA examination results were compared to his entrance examination, there was not a significant decrease in hearing beyond normal progression.  She also stated that the results of the May 2012 private audiology examination were in fact supportive evidence of post-military progressive hearing loss that was not present in July 2010.  Finally, the VA audiologist noted that the Veteran worked for Ford Motor Company and was enrolled in a hearing conservation program due to his exposure to high risk noise levels in his occupation.

As to tinnitus, the July 2012 VA audiologist similarly concluded that the Veteran's current tinnitus was less likely than not related to in-service noise exposure.  The audiologist noted that the Veteran had normal auditory thresholds through 6000 Hz even 15 years after military service, and that there are multiple etiologies for tinnitus.

The Veteran submitted a second private audiology report, dated in October 2012, specifically pertaining to the etiology of the Veteran's tinnitus.  The audiologist also reviewed the July 2010 rating decision, and obtained medical and service history from the Veteran.  He noted that the Veteran had post-service noise exposure, but vigilantly wore hearing protection.  Additionally, he noted that the Veteran reported onset of tinnitus during military duties, which suggested acoustic trauma as the cause.  The audiologist determined that the Veteran's tinnitus is the result of high frequency sensorineural hearing loss, reasoning that his hearing loss is at the "noise notch" at 4000 Hz which is generally related to acoustic trauma.  The audiologist concluded that because the Veteran experienced acoustic trauma, his tinnitus is directly related to military service.

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The May 2012 audiometry test shows that the Veteran has hearing impairment in his left ear as defined by VA regulations.  Although the pure tone threshold in the Veteran's right ear was not greater than 40 decibels, given that it was close, the Board gives the Veteran the benefit of the doubt and does not dispute that the Veteran currently has bilateral hearing loss and tinnitus.  Thus, the dispositive question that remains is whether there is a nexus between the in-service noise exposure and the Veteran's current hearing problems.

As to tinnitus, the Board finds that the Veteran has tinnitus that is related to service.  The Veteran is competent to report symptoms that he experiences such as tinnitus and ringing in the ears.  He has consistently reported an onset of tinnitus during service, with symptoms continuing since that time.  Therefore, resolving any reasonable doubt in favor of the Veteran, the Board concludes that his current tinnitus is related to his in-service noise exposure. 

As to the Veteran's hearing loss, the Board affords great probative weight to the July 2012 VA audiology examination.  The July 2012 VA audiologist reviewed the claim file, to include the Veteran's assertions that he experienced exposure to loud noise during service, and the May 2012 private audiology examination results.  The audiologist addressed the change in the Veteran's hearing acuity since 1985, and considered the Veteran's post-service noise exposure, indicating that her ultimate conclusion regarding the etiology of the Veteran's hearing loss contemplated a comprehensive review of the Veteran's military, civilian and medical history.  

The Board affords little probative weight to the May 2012 and October 2012 audiologists' opinions that the Veteran's hearing loss is related to service.  Both audiologists summarily concluded that the Veteran's current disability was related to service, without providing sufficient rationale.  Further, neither opinion addresses the extended period of time between the Veteran's separation from service and first reported symptoms of hearing loss, the possibility of acoustic trauma during his intervening work experience, or the minor decrease in hearing acuity between the Veteran's entrance examination and 2010 VA examination.  Thus, the Board affords the May 2012 and October 2012 audiologists' opinions little probative weight.

In sum, the Board finds that the weight of the evidence shows that the Veteran's hearing loss is not related to in-service noise exposure.  

Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  A notice letter dated November 2009 is of record.  The Board notes that the VA was unable to obtain the Veteran's complete service treatment records, despite several attempts.  See VA Memorandum regarding formal finding on the unavailability of Complete Service Treatment Records, dated February22, 2010.  In a case where a claimant's service records are unavailable through no fault of his own, the Board acknowledges that there is a heightened obligation for VA to assist in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2013).

The Veteran was provided a thorough VA medical examination in July 2012 for the development of his claim.  The Veteran has made no specific allegations as to the inadequacy of that opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  The Board finds that no further development is necessary to reach a decision on the claim.





ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for is tinnitus granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


